 Case 8:20-cv-00915-CEH-CPT Document 8 Filed 06/01/20 Page 1 of 2 PageID 20


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MASON SUTTON,

       Plaintiff,

v.                                                                Case No: 8:20-cv-915-T-36CPT

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on May 12, 2020 (Doc. 6).                In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court: (1) deny Sutton’s construed

motion to proceed in forma pauperis (Doc. 2); (2) direct Sutton to pay the Clerk’s filing fee within

twenty (20) days of the Court’s Order; and (3) direct that the failure to pay the filing fee within

this time frame may result in a dismissal of this action without further notice. All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 6) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
 Case 8:20-cv-00915-CEH-CPT Document 8 Filed 06/01/20 Page 2 of 2 PageID 21


       (2)    Plaintiff’s Affidavit of Indigency (Doc. 2), construed as a motion to proceed in forma

              pauperis is DENIED.

       (3)    Plaintiff is directed to pay the Clerk’s filing fee within twenty (20) days of the date

              of this Order. Failure to pay the filing fee within this time frame may result in a

              dismissal of this action without further notice.

       DONE AND ORDERED at Tampa, Florida on June 1, 2020.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                2
